Willson, Judge.
We are of the opinion that the proof of the applicant’s guilt of a capital felony is not evident, and that he is therefore entitled to bail. The judgment denying him bail, and from which he has prosecuted this appeal is set aside, and he is granted bail in the sum of five thousand dollars, the evidence in the record showing that the applicant is a man of very small means.
It is ordered that the sheriff of Kinney county, in whose custody applicant is detained, release said applicant from custody upon his executing and delivering a bail bond in the said sum of five thousand dollars, conditioned as the law in such cases prescribes, said bond to be approved by said sheriff, and by him returned to the proper court.

Ordered accordingly.